Citation Nr: 9912511	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for bilateral knee disorder.  The Board 
remanded this claim in March 1996 and again in February 1999.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 


REMAND

The Board must point out that the appellant's claims file was 
lost and that the current claims file has been rebuilt as of 
1983.

The appellant was scheduled to have a videoconference hearing 
on April 28, 1999.  In the prehearing conference, the 
appellant's representative submitted a copy of a July 1975 
letter, which indicated that service connection for fracture 
of the knees had been granted on behalf of the appellant.  
The Board notes that the issue before the Board is whether 
new and material evidence has been submitted to reopen the 
claim for service connection for bilateral knee disorder, 
which would indicate that the appellant was not service 
connected for bilateral knee disorder.

The appellant requested that the case be remanded and the 
April 28, 1999, videoconference be postponed upon further 
action of the RO consistent with this remand.  The Board will 
grant appellant's request due to the relevancy of the June 
1975 document.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to determine if the June 
1975 letter is an authentic letter, which 
indicates that the appellant is service 
connected for fracture of the knees.  The 
RO must explain why or why not the June 
1975 letter is authentic.

2.  The RO should determine if or when a 
vocational rehabilitation file was 
created on behalf of the appellant.  If a 
file was created, it should be associated 
with the claims file.

3.  The RO should determine if St. Paul, 
Minnesota, has a copy of the June 1975 
letter (see the "cc-VFW, VAC, St. 
Paul" at the bottom of the letter) 
and/or of the corresponding rating 
decision.  Any positive or negative 
responses from St. Paul, Minnesota, 
should be entered into the claims file.

4.  The RO should attempt to obtain any 
VA medical records on behalf of the 
appellant from 1972 to 1976.

5.  In the event that the RO does not 
accept the June 1975 letter as authentic, 
the RO shall attempt to obtain the 
appellant's complete service department 
administrative records, or any other 
document that would identify restricted 
duty.

6.  If the benefit is denied, the RO 
should reschedule a videoconference 
hearing.  If the RO determines that 
service connection is in effect, then it 
should take otherwise appropriate action.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


